Citation Nr: 0621862	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 until March 
1989. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  The Board notes that during the appeal 
process the claims folder was transferred to the Detroit RO.

The Board notes that the veteran did not file a timely notice 
of disagreement with regard to his claims of entitlement to 
service connection for depression, tinnitus, and scoliosis.  
In the absence of a timely notice of disagreement, the 
preceding claims of entitlement to service connection are not 
within the jurisdiction of the Board and will be discussed no 
further herein.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.200, 20.202 (2005).


FINDING OF FACT

The veteran's hypothyroidism is manifested by occasional 
constipation, fatigability, and mental sluggishness with 
signs and symptoms of depression.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the AOJ to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was requested to submit 
any relevant evidence in his possession to VA.  

The above notice letter did not set forth the relevant 
diagnostic code for the disability at issue, nor apprise the 
veteran that an effective date would be assigned in the event 
of an award of the benefit sought.  However, this is found to 
be harmless error.  Indeed, the February 2005 Statement of 
the Case included such information by listing the rating 
criteria for all possible schedular ratings for 
hypothyroidism.  Further, as an increased rating is not 
awarded herein, any notice deficiency as to the assignment of 
an effective date is rendered moot.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, VCAA notice was provided prior to the 
unfavorable AOJ decision that is the basis of this appeal.  
As such, there is no Pelegrini deficiency.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and the medical evidence, and concludes that there has been 
no identification of further available evidence not already 
of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate his claim has been obtained.  

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran is seeking an increased evaluation for 
hypothyroidism, which is rated under 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2005).  The October 2004 rating 
decision on appeal increased the veteran's rating for 
hypothyroidism to 30 percent, effective January 27, 2004.  

Under Diagnostic Code 7903, a 30 percent disability rating is 
assigned for hypothyroidism manifested by fatigability, 
constipation, and mental sluggishness.  To warrant a 60 
percent rating under this diagnostic code, the disability 
must be productive of muscular weakness, mental disturbance 
(dementia, slowing of thought, depression), and weight gain.  
A 100 percent rating under this code is warranted when the 
condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903.

After reviewing the evidence of record in light of the 
regulations as set forth above, the Board finds that the 
veteran is not entitled to a rating greater than 30 percent 
for hypothyroidism for following reasons.

In finding the currently assigned 30 percent evaluation is 
appropriate, the Board notes that the medical evidence shows 
the veteran continues to take the thyroid medication, 
Synthroid, and complains of fatigue, stiffness, and some 
constipation.  However, these symptoms are already 
contemplated in the 30 percent rating.    Absent evidence of 
symptoms such as muscular weakness and weight gain, a higher 
evaluation is not for application.  Moreover, there are no 
objective findings indicating cardiovascular involvement, 
cold intolerance, bradycardia, or myxedema.  The record 
contains competent medical evidence of a mental disorder, 
which impacts the veteran's health but is not related by 
competent evidence to his hypothyroidism, as will be 
discussed below.

The objective evidence regarding muscle weakness and weight 
gain do not support a 60 percent evaluation.  The Board notes 
the veteran has demonstrated good muscle strength, including 
at the September 2004 VA examination.  Indeed, the objective 
evidence showed the veteran to have a 4+/5 in the upper and 
lower extremities on motor examination.  The examiner also 
noted the veteran's deep tendon reflexes as 2 to 2+ 
bilaterally and symmetrical.  The evidence of record shows 
only slight fluctuations in the veteran's weight.  The VA 
examination noted from previous computerized medical records 
that in September 2003 the veteran weighed 223 pounds and in 
September 2004 he weighed 237 pounds.  However, the weight 
gain demonstrated here is not the weight gain as contemplated 
in DC 7903.    See 61 Fed. Reg. 20,440, 20,441 (May 7, 1996) 
("There are special characteristics of the weight gain 
associated with hypothyroidism that distinguish it from the 
weight gain seen in simple obesity.  The weight gain in 
hypothyroidism is largely due to fluid retention, which 
appears as ascites, pleural effusion, edema of the 
extremities, or even edema of the nervous system."  
(citations omitted)).  The type of fluid retention and weight 
gain contemplated by DC 7903 is simply not shown in the 
record.  The Board notes the veteran has reported that he has 
gained weight.  However, no competent evidence has attributed 
the weight gain to his hypothyroidism.

The VA examiner recommended the veteran have a psychological 
evaluation to determine whether his depression is more 
related to his bipolar disorder or his hypothyroidism.  The 
veteran underwent a VA psychiatric examination in November 
2004 for this purpose.  After reviewing the claims file, 
interviewing the veteran, and conducting an examination, the 
examiner concluded that the veteran's depression was not due 
to his hypothyroidism.  The examiner found the veteran to be 
suffering from a major depressive episode.  However, the 
examiner opined that based on the veteran's significant 
depression as a child, and again having significant 
depression following martial problems as well as manic 
episodes, normal TSH levels, that his depression is due to 
his bipolar disorder rather than his thyroid functioning.  
The examiner based this opinion on a finding that the veteran 
began experiencing psychiatric problems following the death 
of his father when he was age 12, which was before he was 
diagnosed with hypothyroidism.  The examiner also noted the 
veteran had been diagnosed with bipolar disorder and his 
tendencies to engage in activities without regard for the 
negative consequences and act impulsively as reasons why his 
depression is more related to the bipolar disorder.  

The Board has considered the veteran's service-connected 
hypothyroid disability under all potentially applicable 
diagnostic codes (DC); however, the veteran has never been 
shown to have toxic or nontoxic adenoma of the thyroid gland, 
hyperparathyroidism, or hypoparathyroidism.  Therefore, DCs 
7901, 7902, 7904, and 7905 are not for application in this 
case.  The Board has also considered the veteran's disability 
under DC 7900 for hyperthyroidism, but concludes that an 
evaluation higher than 30 percent is not warranted under this 
diagnostic code because there is no evidence showing the 
veteran has tachycardia (more than 100 beats per minute), or 
increased pulse pressure or blood pressure.  See 38 C.F.R. § 
4.119, DC 7900 (2005).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As the competent clinical evidence 
does not satisfy or approximate the criteria for the next 
higher rating, a rating in excess of 30 percent is not 
warranted.

In conclusion, it is clear that the veteran continues to 
suffer impairment due to his hypothyroidism.  However, the 
Board finds that the current 30 percent rating adequately 
contemplates his current level of impairment.  His complaints 
of fatigability, constipation, and mental sluggishness are 
expressly provided for under the criteria for a 30 percent 
rating.  The veteran's disability picture does not more 
nearly approximate the criteria for a 60 percent rating, as 
discussed above.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
hypothyroidism has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2005) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
hypothyroidism is denied.




________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


